DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 14 and 15 have been added. Claims 1-15 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed after the mailing date of the non-final rejection on 05/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry E. Vierra (Reg. No. 33,809) on 11/5/2021.
The application has been amended as follows: 
Please cancel claims 14 and 15.
Please replace claims 1, 7, and 13 with the following:


7. A system for encoding and decoding frames of a sequence of frames of video data, the system comprising: encoding processing circuitry capable of: encoding at least some frames of a sequence of source video frames to be encoded using one or more source frames in the sequence of source video frames to be encoded as reference frames; the encoding processing circuitry further being capable of: -3- Attorney Docket No. DEHN-16123US0 dehn/16123/16123-response-005determining when a new source frame in the sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame; and as a result of it having been determined that the new source frame in the sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame: generating a scaled copy of the another frame in the sequence of source frames being encoded, wherein the another frame is scaled to the resolution of the new source frame, and wherein the scaled copy of the another frame is generated to act as a reference frame for the new source frame; encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame, wherein the generated scaled copy of the another frame is encoded relative to the another frame using a (0,0) motion vector; and encoding the new source frame using the scaled copy of the another frame as a reference frame to provide output encoded video image data representing the new source frame; the system further 

13. A non-transient computer readable storage medium storing computer software code which when executing on a data processor performs a method of encoding and decoding frames of a sequence of frames of video data when using a video encoding process that encodes at least some frames of a sequence of source video frames to be encoded using one or more source frames in the sequence of source video frames to be encoded as reference frames; the method comprising: determining when a new source frame in a sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the 
Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The claimed invention includes a method (system and non-transient computer readable storage medium) of encoding and decoding frames of a sequence of frames of video data when using a video encoding process that encodes at least some frames of a sequence of source video frames to be encoded using one or more source frames in the sequence of source video frames to be encoded as reference frames; the method comprising: determining when a new source frame in a sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame; and as a result of it having determined that the new source frame in the sequence of source frames being encoded has a resolution that is different than the resolution of another frame in the sequence of source frames being encoded that is to act as a reference frame for the new source frame: generating a scaled copy of the another frame in the sequence of source frames being encoded, wherein the another frame is scaled to the resolution of the new source frame, and wherein the scaled copy of the another frame is generated to act as a reference frame for the new source frame; encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame, wherein the generated scaled copy of the another frame is encoded relative to the another frame using a (0,0) motion vector; encoding the new source frame using the scaled copy of the another frame as a reference frame to provide output encoded video image data representing the new source frame; and transmitting the encoded video image data representing the scaled copy of the another frame and the encoded video image data representing the new source frame to a video decoder; and at the video 
WU et al. (Hereafter, “Wu”) [US 2017/0105018 A1] discloses image processing technologies, and more particularly, to an image encoding method and device and an image decoding method and device [See Wu, 0002]. When performing an inter predictive encoding on any image frame x is required, a reference image frame is determined for image x; image x is a P-frame image or a B-frame image; for each reference image frame, following processes are respectively performed: whether resolution of a reference image frame is the same as resolution of image x is determined; if resolution of the reference image frame is different from resolution of image x, resolution of reference image frame is adjusted to be the same as resolution of image x; if resolution of each reference image frame is the same as resolution of image x, inter predictive encoding is performed on image x based on each reference image frame [See Wu, Abstract]. 
An image encoding method, including [See Wu, 0017]: when an inter predictive encoding is required to be performed on an image frame x, determining a reference image frame of the image frame x, wherein the image frame x is a P-frame image or a B-frame image [See Wu, 0018]; for each reference image frame, respectively performing following processes [See Wu, 0019]: determining whether a resolution of a reference image frame is the same as a resolution of the image frame x [See Wu, 0020]; when determining that the resolution of the reference image frame is different from the resolution of the image frame x, adjusting the 
An image decoding device, including a third processing module and a fourth processing module, wherein [See Wu, 0030] when decoding an image frame y with an inter predictive encoding performed is required, the third processing module is to determine a reference image frame for the image frame y, and inform the fourth processing module; and [See Wu, 0031], the fourth processing module is to respectively perform following processes on each reference image frame [See Wu, 0032]: when determining that a resolution of a reference image frame is 
Wu fails to explicitly discloses encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame, wherein the generated scaled copy of the another frame is encoded relative to the another frame using a (0,0) motion vector.
Kuusela et al. (Hereafter, “Kuusela”) [US 2017/0013233 A1] discloses a method includes transmitting, from an encoding client to a first remote computing system, an encoded video stream that includes a plurality of first-resolution frames and a plurality of second-resolution frames [See Kuusela, Abstract]. The method also includes transmitting, from the encoding client to the first remote computing system in the encoded video stream, a first-resolution non-displayed anchor frame [See Kuusela, Abstract]. The method also includes receiving, at the encoding client from the first remote computing system, a request to change resolution [See 
At operation 1330, a decision is made as to whether to transmit a non-displayed anchor frame [See Kuusela, 0091]. This decision can be made based on passage of time, changes in video content, or any other suitable factor [See Kuusela, 0091]. If a non-displayed anchor frame is to be transmitted, the process proceeds to operation 1340 [See Kuusela, 0091]. Transmission of the non-displayed anchor frame at operation 1340 includes information sufficient for the decoding client to define a complete frame of video data at the non-displayed anchor frame resolution [See Kuusela, 0091]. The resolution of the non-displayed anchor frame can be, for example, the resolution of the lowest resolution frames transmitted by the encoding client [See Kuusela, 0091]. The non-displayed anchor frame will be relayed to all decoding clients for use when one of the clients changes resolution [See Kuusela, 0091]. Subsequent to transmission of the non-displayed anchor frame or subsequent to a decision to not transmit a non-displayed anchor frame, the process proceeds to operation 1350 [See Kuusela, 0091]. At operation 1350, a determination is made as to whether a change request was received [See Kuusela, 0092]. The change request is a request to change resolution that is received at the decoding client [See Kuusela, 0092]. The change request can be received from the video conference server [See Kuusela, 0092]. The request can originate from the video conference server or from one of the decoding clients [See Kuusela, 0092]. If no change request is received, the process returns to operation 1320 [See Kuusela, 0092].

FIG. 14 is an example of a process 1400 for receiving and transmitting a video stream by a video conference server [See Kuusela, 0094]. In this example, the video stream includes frames of multiple resolutions such as a low resolution, a medium resolution, and a high resolution [See Kuusela, 0094]. However, frames in any number of resolutions can be provided in the video stream [See Kuusela, 0094]. Process 1400 can be implemented, for example, by the video conference server 1020 of FIG. 10 [See Kuusela, 0094]. Process 1400 can be implemented, for example, as a software program that is executed by computing devices such as transmitting station 112 or receiving station 130 [See Kuusela, 0094]. The software program can include machine-readable instructions that are stored in a memory such as memory 226 that, when executed by a processor such as CPU 224, cause the computing device to perform process 1400 [See Kuusela, 0094]. Process 1400 can also be implemented using hardware [See 
At operation 1420, frames are received and forward [See Kuusela, 0097]. In contrast to the startup frames of operation 1410, the frames transmitted at operation 1420 represent nominal operation of the system, with the transmission of frames for each time period including one frame at each resolution, with each frame being encoded with reference to a same-resolution frame from a previous time period [See Kuusela, 0097]. At operation 1430, a determination is made as to whether a non-displayed anchor frame has been received [See Kuusela, 0098]. If a non-displayed anchor frame has been received, it is transmitted to all of the decoding clients at operation 1440, along with the frame for the same time period [See Kuusela, 0098]. Subsequent to transmission of the non-displayed anchor frame or subsequent to determining that no non-displayed anchor frame was received, the process proceeds to operation 1450 [See Kuusela, 0098]. At operation 1450, a determination is made as to whether a change request should be transmitted to the encoding client [See Kuusela, 0099]. A change request can be received at the video conference server from a decoding client or can be generated at the video conference server [See Kuusela, 0099]. The change request can be made, for example, in response to determining that bandwidth conditions have changed for 
Subsequent sending the resolution change request, the encoding client will encode and transmit a set of frames in response to the resolution change request [See Kuusela, 0100]. These frames are encoded with reference to the most recently transmitted non-displayed anchor frame, and can be decoded by the decoding clients using the non-displayed anchor frame and by applying reference frame scaling [See Kuusela, 0100]. In operation 1470, the set of frames encoded in response to the resolution change request is received by the video encoding server, and portions of the set of frames are forwarded to the decoding clients according to the video resolution to be decoded by each of the decoding clients subsequent to the coding change [See Kuusela, 0100]. This can be performed in the manner described with reference to FIG. 11 [See Kuusela, 0100]. The process then returns to operation 1420 [See Kuusela, 0100]. FIG. 15 is an example of a process 1500 for receiving and decoding a video stream at an encoding client [See Kuusela, 0101]. In this example, the video stream includes frames of multiple resolutions such as a low resolution, a medium resolution, and a high resolution [See Kuusela, 0101]. However, frames in any number of resolutions can be provided in the video stream [See Kuusela, 0101]. Process 1500 can be implemented, for example, by the decoder 500 at the decoding endpoints 1030, 1032, 1034 of FIG. 10 [See Kuusela, 0101]. 
Kuusela fails to explicitly disclose generating a scaled copy of the another frame in the sequence of source frames being encoded, wherein the another frame is scaled to the resolution of the new source frame, and wherein the scaled copy of the another frame is generated to act as a reference frame for the new source frame; encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame, wherein the generated scaled copy of the another frame is encoded relative to the another frame using a (0,0) motion vector.
Fee et al. (Hereafter, “Fee”) [US 2012/0191805 A1] discloses a method for transcoding a media stream that is delivered to an end-user device over a communications network involves selecting a transcoding technique for the media stream, transcoding a portion of the media stream using the selected transcoding technique, streaming the transcoded portion of the media stream to the end-user device, while the transcoded portion of the media stream is being streamed to the end-user device, detecting a change in a condition of the communications network, selecting a different transcoding technique in response to the change in the condition of the communications network, transcoding a subsequent portion of the media stream using the different transcoding technique, and streaming the transcoded subsequent portion of the media stream to the end-user device [See Fee, Abstract].
Communications exchanges 408-415 take place after the transcoding router 322 detects that the perceived end-user bandwidth has changed [See Fee, 0045]. In a first operation, the transcoding router sends a bandwidth change signal 408 to notify the transcoding server 320 that the perceived end-user bandwidth is changed [See Fee, 0045]. The bandwidth change signal includes a session identifier and information with respect to the new end-user bandwidth [See Fee, 0045]. The bandwidth change signal may be an HTTP request message [See Fee, 0045]. The transcoding server extracts the session identifier from the bandwidth change signal 
Fee fails to explicitly disclose encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame, wherein the generated scaled copy of the another frame is encoded relative to the another frame using a (0,0) motion vector.

The video encoder 210 includes a motion compensation unit 245, a subtractor 250, a transform unit 255, a quantization unit 260 and an entropy encoding unit 265 [See Wang, 0028]. The input 270 to the motion compensation unit 245 includes original input frames and reference frames [See Wang, 0028]. The motion compensation unit 245 performs inter/intra prediction and mode decisions to obtain the best prediction for a current macroblock [See Wang, 0028]. The input 270 may include down-scaled input and reference frames, as well as motion vector information associated with the corresponding full-scale frames [See Wang, 0028]. The motion compensation unit 245 outputs predicted blocks 275 [See Wang, 0028]. Still referring to FIG. 2, the subtractor 250 outputs the difference between the original blocks in the input 270 and the predicted blocks 275 to the transform unit 255, which performs a transform on pixel domain motion compensated residue data to generate transform domain residue in order to de-correlate the residue data [See Wang, 0029]. The quantization unit 260 further 
Wang fails to explicitly discloses encoding the generated scaled copy of the another frame to provide output encoded video image data representing the generated scaled copy of the another frame, wherein the generated scaled copy of the another frame is encoded relative to the another frame using a (0,0) motion vector.
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482